Title: To John Adams from Thomas Jefferson, 6 February 1788
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Feb. 6. 1788.
          
          The Commissioners of the treasury have given notice to Willincks & Van Staphorsts that they shall not be able to remit them one shilling till the new government gets into action; and that therefore the sole resource for the paiment of the Dutch interest till that period is

            in the progress of the last loan. Willincks & V.S. reply that there is not the least probability of raising as much on that loan as will pay the next June interest, & that if that paiment fails one day, it will do an injury to our credit which a very long time will not wipe off. a mr̃ Stanitski, one of our brokers, who holds 1,340,000 dollars of our domestic debt offers, if “we will pay him one year,” interest of that debt, he will have the whole of the loan immediately filled up, that is to say he will procure the sum of 622,840 florins still unsubscribed. his year’s interest (deducting from it 10 percent which he will allow for paiment in Europe instead of America) will require 180,000 florins of this money. Messrs. W. & V.S. say that, by this means, they can pay Fiseaux debt, and all the Dutch interest and our current expences here, till June 1789. by which time the new government may be in action. they have proposed this to the commissioners of the treasury. but it is evident possible that the delay of letters going & coming, with the time necessary between their receiving the answer & procuring the money, may force the decision of this proposition on me at the eleventh hour. I wish therefore to avail myself of your counsel before your departure on this proposition. your knowlege of the subject enables you to give the best opinion, and your zeal for the public interest, &, I trust, your friendly dispositions towards me will prompt you to assist me with your advice on this question, to wit, if the answer of the Commissioners does not come in time, and there shall appear no other means of raising the June interest, will it be worst to fail in that paiment, or to accept of about 700,000 florins, on the condition of letting 180,000 be applied to the paiment of a year’s interest of a part of our domestic debt? do me the friendship to give me an answer to this as soon as possible & be assured of the sentiments of esteem & respect with which I have the honour to be Dear Sir / your most obedient / & most humble servt.
          
            Th: Jefferson
          
        